 

FORM OF EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is dated as of August 11, 2016, by and
between POSITIVEID CORPORATION, a Delaware corporation (the “Company”), and [  ]
(the “Shareholder”).

 

WHEREAS:

 

A. On [ ], the Company issued to the shareholder [  ] shares of the Company’s
Series I convertible Preferred Stock (the “Series I Convertible Preferred
Stock”), for a total of [  ] shares of Series I Convertible Preferred Stock.

 

B. On July 25, 2016, the Company filed a Certificate of Designations of
Preferences, Rights and Limitations (the “Certificate of Designations”) to
designate 3,000 shares as Series II Convertible Preferred Stock (the “Series II
Convertible Preferred Stock”);

 

C. The exchange of the Series I Convertible Preferred and Series II Convertible
Preferred is being made in reliance upon the exemption from registration
provided by Section 3(a)(9) of the Securities Act of 1933, as amended (the “1933
Act”).

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1. EXCHANGE.

 

1.1 Exchange. Subject to the satisfaction or waiver of the conditions with
respect to the Closing set forth in Sections 5 and 6 below, at the Closing the
Shareholder and the Company shall, pursuant to Section 3(a)(9) of the 1933 Act,
exchange the Series I convertible Preferred Stock and shall receive a
certificate for [ ] shares of Series II Convertible Preferred Stock (the
“Exchange”). In exchange for the stock certificate representing the Series I
Convertible Preferred Stock along with stock powers appropriately endorsed
within three (3) business days of receipt by the Company from the Shareholder of
such certificate, the Company shall deliver or cause to be delivered to the
Shareholder a certificate representing the Series II Convertible Preferred and
such shares of Series I Convertible Preferred Stock shall be null and void and
any and all rights arising thereunder shall be extinguished.

 

2. COMPANY REPRESENTATIONS AND WARRANTIES.

 

2.1 Authorization and Binding Obligation. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
to issue the Series II Convertible Preferred Stock in accordance with the terms
hereof and thereof. The execution and delivery of this Agreement by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the reservation for
issuance and issuance of Common Stock issuable upon conversion of the Series II
Convertible Preferred Stock, have been duly authorized by the Company’s Board of
Directors and no further filing, consent, or authorization is required by the
Company, its Board of Directors or its stockholders. This Agreement has been
duly executed and delivered by the Company, and constitutes the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.

 

2.2 No Conflict. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the reservation for issuance
and issuance of the Common Stock upon conversion of the Series II Convertible
Preferred Stock) will not (i) result in a violation of the articles of
incorporation or other organizational documents of the Company or any of its
subsidiaries, any capital stock of the Company or any of its subsidiaries or
bylaws of the Company or any of its subsidiaries, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including foreign, federal and state securities laws and applicable to the
Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries is bound or affected except, in the case of
clause (ii) or (iii) above, to the extent such violations that could not
reasonably be expected to have a material adviser effect on the Company or its
subsidiaries.

 

  1 

   

 

2.3 Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Shareholder contained herein, the offer and issuance by the
Company of the (i) Series II Convertible Preferred Stock is exempt from
registration pursuant to the exemption provided by Section 3(a)(9) of the 1933
Act and (ii) Default Shares is exempt from registration pursuant to the
exemption provided by Rule 506 of Regulation D promulgated under the 1933 Act.

 

2.4 Issuance of Securities. The issuance of the Series II Convertible Preferred
Stock is duly authorized and upon issuance in accordance with the terms of this
Agreement, shall be validly issued, fully paid and non-assessable and free from
all taxes, liens, charges and other encumbrances with respect to the issue
thereof. Upon conversion of the Series II Convertible Preferred Stock in
accordance with the Certificate of Designations, the Common Stock issuable upon
such conversion, when issued, will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.

 

2.5 Transfer Taxes. On the Closing Date, all share transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance of the Series II Convertible Preferred Stock to be exchanged
with the Shareholder hereunder will be, or will have been, fully paid or
provided for by the Company, and all laws imposing such taxes will be or will
have been complied with.

 

3. SHAREHOLDER ‘S REPRESENTATIONS AND WARRANTIES.

 

As a material inducement to the Company to enter into this Agreement and
consummate the exchange, Shareholder represents, warrants and covenants with and
to the Company as follows:

 

3.1 Authorization and Binding Obligation. The Shareholder has the requisite
legal capacity, power and authority to enter into, and perform under, this
Agreement, and to purchase the Series II Convertible Preferred being issued o
such Shareholder hereunder and thereunder. The execution, delivery and
performance of this Agreement and performance under this Agreement by such
Shareholder and the consummation by such Shareholder of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate, partnership or similar action on the part of such Shareholder and no
further consent or authorization is required. This Agreement has been duly
authorized, executed and delivered. This Agreement has been duly executed and
delivered by the Shareholder, and constitute the legal, valid and binding
obligations of the Shareholder, enforceable against the Shareholder in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.

 

3.2 Beneficial Owner. With respect to the Series I Convertible Preferred Stock
(i) the Shareholder owns, beneficially and of record, good and marketable title
to the Series I Convertible Preferred Stock free and clear of any taxes or
encumbrances; (ii) the Series I Convertible Preferred Stock is not subject to
any transfer restriction, other than the restriction that the Series I
convertible Preferred Stock has not been registered under the 1933 Act and,
therefore, cannot be resold unless registered under the 1933 Act or in a
transaction exempt from or not subject to the registration requirements of the
1933 Act; (iii) the Shareholder has not entered into any agreement or
understanding with any person or entity to dispose of the Series I Convertible
Preferred Stock and (iv) at the Closing, the Shareholder will convey to the
Company good and marketable title to the Series I Convertible Preferred Stock,
free and clear of any security interests, liens, adverse claims, encumbrances,
taxes or encumbrances.

 

  2 

   

 

3.3 Accredited Shareholder. Such Shareholder is an accredited investor as
defined in Rule 501(a) of Regulation D, as amended, under the 1933 Act.

 

3.4 Purchase Entirely for Own Account. The Series II Convertible Preferred Stock
to be received by such Shareholder hereunder will be acquired for such
Shareholder’s own account, not as nominee or agent, and not with a view to the
resale or distribution of any part thereof in violation of the 1933 Act, and
such Shareholder has no present intention of selling, granting any participation
in, or otherwise distributing the same in violation of the 1933 Act without
prejudice, however, to such Shareholder’s right at all times to sell or
otherwise dispose of all or any part of such securities in compliance with
applicable federal and state securities laws. Nothing contained herein shall be
deemed a representation or warranty by such Shareholder to hold the Securities
for any period of time. Such Shareholder is not a broker-dealer registered with
the SEC under the 1934 Act or an entity engaged in a business that would require
it to be so registered.

 

3.5 Disclosure of Information. Such Shareholder has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities. Such
Shareholder acknowledges receipt of copies of the Company’s most recent Annual
Report on Form 10-K for its last fiscal year and all other reports filed by the
Company pursuant to the 1934 Act since the filing of the 10-K and prior to the
date hereof. Neither such inquiries nor any other due diligence investigation
conducted by such Shareholder shall modify, amend or affect such Shareholder ‘s
right to rely on the Company’s representations and warranties contained in this
Agreement.

 

3.6 Proceedings. No proceedings relating to the Series I Convertible Preferred
Stock are pending or, to the knowledge of the Shareholder, threatened before any
court, arbitrator or administrative or governmental body that would adversely
affect the Shareholder’s right and ability to surrender and exchange the Series
I Convertible Preferred Stock.

 

3.7 Tax Consequences. The Shareholder acknowledges that the purchase of the
Series II Convertible Preferred may involve tax consequences to the Shareholder
and that the contents of this Agreement do not contain tax advice. Shareholder
acknowledges that it has not relied and will not rely upon the Company with
respect to any tax consequences related to the exchange of the Series I
Convertible Preferred for the Series II Convertible Preferred. The Shareholder
assumes full responsibility for all such consequences and for the preparation
and filing of any tax returns and elections which may or must be filed in
connection with such the Exchange.

 

3.8 Reliance on Exemptions. The Shareholder understands that the Series II
Convertible Preferred is being offered and exchanged in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and the Shareholder’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Shareholder
set forth herein and in this Agreement in order to determine the availability of
such exemptions and the eligibility of the Shareholder to acquire the Series II
Convertible Preferred.

 

4. COVENANTS.

 

4.1 Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, no less than
the maximum number of shares of Common Stock issuable upon conversion of the
Series II Convertible Preferred Stock

 

5. CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.

 

The obligations of the Company to the Shareholder hereunder are subject to the
satisfaction of each of the following conditions (except to the extent such
condition is expressly conditional to a specific closing, in which case such
condition shall only apply to such specific closing), provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Shareholder with prior
written notice thereof:

 

  3 

   

 

5.1 The Shareholder shall have duly executed this Agreement and delivered the
same to the Company.

 

5.2 The representations and warranties of the Shareholder shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date which shall be true and correct as of such specified
date), and the Shareholder shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Shareholder at or
prior to the Closing Date.

 

5.3 No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by this Agreement.

 

6. CONDITIONS TO SHAREHOLDER’S OBLIGATIONS HEREUNDER.

 

The obligations of the Shareholder hereunder are subject to the satisfaction of
each of the following conditions (except to the extent such condition is
expressly conditional to a specific closing, in which case such condition shall
only apply to such specific closing), provided that these conditions are for the
Shareholder ‘s sole benefit and may be waived by the Shareholder at any time in
its sole discretion by providing the Company with prior written notice thereof:

 

6.1 The Company shall have duly executed and delivered this Agreement.

 

6.2 Each and every representation and warranty of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date) and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required to
be performed, satisfied or complied with by the Company at or prior to the
Closing Date.

 

6.3 The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the transactions contemplated by
this Agreement.

 

6.4 No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by this Agreement.

 

7. MISCELLANEOUS.

 

7.1 Legends. The Shareholder acknowledges that the certificate(s) representing
the Series II Convertible Preferred Stock and the shares of Common Stock
issuable upon conversion of the Series II Convertible Preferred Stock shall each
conspicuously set forth on the face or back thereof a legend in substantially
the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED SHAREHOLDER” AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

  4 

   

 

7.2 Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Florida, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Florida or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Florida. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts of sitting in the City of Delray Beach, Palm Beach, County of Florida,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

7.3 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement. This Agreement, to the extent delivered by means of a facsimile
machine or electronic mail (any such delivery, an “Electronic Delivery”), shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto, each other party hereto shall re-execute original forms hereof and
deliver them in person to all other parties. No party hereto shall raise the use
of Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.

 

7.4 Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

7.5 Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

7.6 Entire Agreement; Amendments. This Agreement supersede all other prior oral
or written agreements between the Shareholder, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement, contains the entire understanding of the parties with respect to
the matters covered herein and, except as specifically set forth herein, neither
the Company nor Shareholder makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Shareholder, and any amendment to this Agreement made in conformity with the
provisions of this Section shall be binding upon the Shareholder. No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought.

 

  5 

   

 

7.7 Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

 

  If to the Company:   POSITIVEID CORPORATION               1690 South Congress
Avenue, Suite 201       Delray Beach, Florida 33445       Email:
atomek@psidcorp.com           If to the Buyer: to the address set forth on the
signature page to this agreement.

  

to its address and email address set forth above, or to such other address
and/or email address and/or to the attention of such other person as the
recipient party has specified by written notice given to each other party five
(5) days prior to the effectiveness of such change. Written confirmation of
receipt (A) given by the recipient of such notice, consent, waiver or other
communication, (B) electronically generated by the sender’s email program
containing the time, date, recipient email address and copy of the message or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by email or receipt from an overnight courier service
in accordance with clause (i), (ii) or (iii) above, respectively.

 

7.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Series II Convertible Preferred Stock. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Shareholder. Shareholder may assign
some or all of its rights hereunder without the consent of the Company.

 

7.9 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.

 

[signature page follows]

 

  6 

   

 

IN WITNESS WHEREOF, the Shareholder and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.

 

  COMPANY:         POSITIVEID CORPORATION         By:   Name:     Title:        
  SHAREHOLDER:    ______________           Address for Notice:    ______________
     ______________  

 

  7 

   

 

 

